         Case 1:20-cv-04290-DLC Document 41 Filed 02/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :
VICTORIA BRIGHTMAN,                     :
                                        :
                         Plaintiff,     :
               -v-                      :                20cv4290 (DLC)
                                        :
PHYSICIAN AFFILIATE GROUP OF NEW YORK, :                       ORDER
P.C., REGINALD ODOM, and NICOLE DELTS, :
                                        :
                         Defendants.    :
                                        :
----------------------------------------X

DENISE COTE, District Judge:

     On December 18, 2020, defendants in this action filed a

motion to dismiss plaintiff’s amended complaint and an

accompanying memorandum of law.         On February 4, 2021, plaintiff

filed a memorandum of law in opposition to defendants’ motion to

dismiss, and on February 26, defendants filed a reply memorandum

of law in support of their motion to dismiss.           Plaintiff’s

memorandum of law is not compliant with this Court’s Local Civil

Rule 11.1, governing the form of pleadings, motions, and other

papers.    Accordingly, it is hereby

     ORDERED that the parties are directed to review Local Civil

Rule 11.1 and to comply with the rule in the future.

Dated:       New York, New York
             February 26, 2021

                              __________________________________
                                         DENISE COTE
                                 United States District Judge
